Citation Nr: 0815596	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-25 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE


Entitlement to an effective date earlier than March 1, 2004 
for the award of nonservice-connected (NSC) pension benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to an effective date earlier 
than March 1, 2004 for the award of NSC pension benefits.


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied the 
veteran's claim of entitlement to NSC pension benefits.  The 
veteran did not appeal this decision.

2.  On March 1, 2004, VA received new and material evidence 
showing that the veteran was unemployable.

3.  On March 10, 2004, the veteran filed another claim 
seeking entitlement to NSC pension benefits.  

4.  In a June 2004 rating decision, the RO awarded the 
veteran NSC pension benefits, effective March 1, 2004.

5. Prior to March 1, 2004, the veteran's disabilities were 
not shown to be productive of total disability and were not 
sufficient to preclude the average person from engaging in 
substantially gainful employment.

6.  Prior to March 1, 2004, the veteran did not have any 
disability ratable at more than 30 percent, nor was he shown 
to have been unemployable by reason of disability, age, 
education, and occupational history.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 2004 
for the award of NSC pension benefits have not been met.  38 
U.S.C.A. §§ 5107, 5108, 5110 (West 2002); 38 C.F.R. 
§§ 3.156(b), 3.400, 3.342, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's pension claim arises from his disagreement with 
the effective date assigned following the grant of 
entitlement to VA pension benefits.  Once a claim is granted 
it is substantiated and additional notice is not required.  
Thus, any defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  Further, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).  

The effective date for pension claims received on or after 
October 1, 1984, is the date of receipt of the claim, unless 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled.  
38 C.F.R. § 3.400(b)(1)(ii)(A)(B).

A June 2004 rating decision awarded the veteran NSC pension 
benefits, effective March 1, 2004.  This award was based upon 
a pension claim that the veteran filed with VA on March 10, 
2004.  

Here, the veteran's earlier pension claim was denied in an 
unappealed June 2003 rating decision.  In June 2004, the RO 
granted entitlement to NSC pension benefits, effective March 
1, 2004, based on VA records dated March 1, 2004, i.e., 
within one year of the denial, as the records were both new 
and material and were received prior to the expiration of the 
appeal period.  By law, the records must be considered as 
having been filed with the claim that was denied in June 
2003.  Thus, the effective date must be based on the date the 
earlier claim was filed.  See Muehl v. West, 13 Vet. App. 
159, 161-62 (1999); 38 C.F.R. § 3.156(b) (2007); see also 
Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  As such, 
the RO has already granted the earliest effective date 
available under the law.

Thus, the question before the Board is whether the evidence 
supports a finding that the veteran was permanently and 
totally disabled prior to March 1, 2004.  

VA clinical records, dated from June 2003 to March 2004, show 
that the veteran received treatment for degenerative 
arthritis and chondromalacia patella of the right and left 
knees.  This treatment consisted of the prescription of pain 
medications and several injections.  He was noted to use a 
cane for assistance with ambulation.  The veteran also 
received treatment hypertension and for bilateral plantar 
fibromatosis and a corn associated with a claw toe, for which 
it was recommended that the veteran get prosthetic shoe 
inserts.  Finally, these records show that on March 1, 2004, 
the veteran was admitted into the hospital for psychiatric 
treatment associated with depression.  At the time of his 
admission, he reported feeling depressed for reasons related 
to his inability to work as a result of his physical 
condition (knee problems), and associated economical 
stresses.  He admitted experiencing suicidal ideations.  
Mental status examination resulted in diagnoses of a 
substance-induced mood disorder, a mood disorder due to 
general medical condition and an adjustment disorder with 
depressed mood.  Significantly, treatment records and report 
of VA examination dated prior to March 1, 2004, are negative 
for any complaints of depression or other psychiatric 
problem.

On VA psychiatric examination conducted in April 2004, the 
veteran was diagnosed with severe, recurrent major depressive 
disorder with psychosis, and alcohol, cocaine, and marijuana 
dependency.  A GAF of 50 was assigned.  On general VA 
examination, also conducted in April 2004, the veteran was 
diagnosed with degenerative joint disease of both the right 
and left knees, degenerative joint disease of the lumbar 
spine, hearing loss, and hypertension.

By a June 2004 rating decision, the RO determined that the 
veteran's combined disability rating for pension purposes was 
70 percent, (major depressive disorder, 50 percent; 
hypertension, 10 percent; degenerative joint disease of the 
right knee, 10 percent; degenerative joint disease of the 
left knee, 10 percent), making him eligible for NSC pension.  
Further, the March 1, 2004, VA record shows that the veteran 
was unemployable due to his psychiatric disability.  As the 
evidence does not show that the veteran was diagnosed with a 
psychiatric disorder prior to March 1, 2004, and there is no 
evidence that the veteran's previously listed NSC 
disabilities considered for pension purposes had worsened 
since June 14, 2003, there is no basis for entitlement to an 
effective date earlier than March 1, 2004, for the award of 
NSC pension benefits.  See 38 C.F.R. § 3.400.  Thus, the 
appeal must be denied.  


ORDER

Entitlement to an effective date earlier than March 1, 2004, 
for the award of NSC pension benefits, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


